FILED
                              NOT FOR PUBLICATION                           OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



VALENTINA ANDRANIKI                               No. 08-70468
SARKSYAN; et al.,
                                                  Agency Nos. A095-640-594
               Petitioners,                                   A095-640-595
                                                              A095-640-596
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Valentina Andraniki Sarksyan, a native of Iran and citizen of Armenia, and

her children, natives and citizens of Armenia, petition for review of the Board of

Immigration Appeals’ order dismissing their appeal from an immigration judge’s

decision denying Sarksyan’s application for asylum, withholding of removal, and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d

1012, 1015 (9th Cir. 2003), and deny the petition for review.

      Sarksyan fears persecution from Armenian authorities based on her

husband’s activities with the Dashnaktsutyun political party. Substantial evidence

supports the agency’s conclusion that Sarksyan did not establish that she was or

would be persecuted on account of an actual or imputed political opinion. See INS

v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992) (to reverse the agency’s finding

“we must find that the evidence not only supports that conclusion, but compels it”)

(emphasis in original); Sangha v. INS, 103 F.3d 1482, 1489-90 (9th Cir. 1997).

Accordingly, Sarksyan’s asylum and withholding of removal claims fail. See

Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005).

      Petitioners’ opening brief does not raise any challenge to the agency’s denial

of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996)

(stating that issues not supported by argument are deemed abandoned).

      PETITION FOR REVIEW DENIED.




                                         2                                    08-70468